        Case 4:21-cv-00964 Document 1 Filed on 03/25/21 in TXSD Page 1 of 3




                              UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS

 ANTONIO PELT                                          §
                                                       §
   Plaintiff,                                          §
                                                       §
 v.                                                    §                                   CASE NO.
                                                       §
 FIRST COLLECTION SERVICES;                            §
 ONLINE INFORMATION                                    §
 SERVICES, INC.; ABC CORPS I-X,                        §
                                                       §
   Defendants.

 DEFENDANT ONLINE INFORMATION SERVICES, INC.’S NOTICE OF REMOVAL
         Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant Online Information Services,

Inc. (“OIS”) hereby removes the subject action from the 240th District Court for Fort Bend County,

Texas, to the United States District Court for the Southern District of Texas, on the following

grounds:

         1.        Plaintiff Antonio Pelt instituted an action in the 240th District Court for Fort Bend

County, Texas, on February 25, 2021. Copies of the Complaint and OIS’ answer are attached

hereto as Exhibit A.

         2.        OIS was served on March 1, 2021. Therefore, removal is timely.
         3.        Plaintiff’s Complaint alleges a violation of the Fair Debt Collection Practices Act,

15 U.S.C. § 1692 et seq. (“FDCPA”).

         4.        This Court has original jurisdiction over the subject action pursuant to 28 U.S.C.

§1331, since there is a federal question. This suit falls within the FDCPA which thus supplies the

federal question.

         5.        Pursuant to 28 U.S.C. §1441, et seq., this cause may be removed from the 240th

District Court for Fort Bend County, Texas, to the United States District Court for the Southern

District of Texas.

         6.        Notice of this removal will promptly be filed with the 240th District Court for Fort



Defendant’s Notice of Removal                                                                 Page 1 of 3
428.0003 Federal Removal
        Case 4:21-cv-00964 Document 1 Filed on 03/25/21 in TXSD Page 2 of 3




Bend County, Texas and be served on all adverse parties.

         7.        Pursuant to 28 U.S.C. §1446(a), copies of all process, pleadings, orders and other

papers filed in this action and obtained by Defendant are attached hereto and marked as composite

Exhibit A and incorporated herein by reference.

         8.        A jury demand was not made in state court.

         9.        Defendant First Collection Services has consented to removal.

         WHEREFORE, Defendant Online Information Services, Inc., by counsel, removes the

subject action from the 240th District Court for Fort Bend County, Texas to the United States

District Court for the Southern District of Texas.

Dated: March 25, 2021.                          Respectfully submitted,

                                                MALONE FROST MARTIN PLLC
                                                /s/Xerxes Martin
                                                ROBBIE MALONE
                                                State Bar No. 12876450
                                                Email: rmalone@mamlaw.com
                                                EUGENE XERXES MARTIN, IV
                                                State Bar No. 24078928
                                                Email: xmartin@mamlaw.com
                                                MARISSA L. BOULANGER
                                                State Bar No. 24100912
                                                Email: mboulanger@mamlaw.com
                                                MALONE FROST MARTIN PLLC
                                                NorthPark Central, Suite 1850
                                                8750 North Central Expressway
                                                Dallas, Texas 75231
                                                T: 214-346-2630 | F: 214-346-2631

                                                COUNSEL FOR DEFENDANT
                                                ONLINE INFORMATION SERVICES, INC.




Defendant’s Notice of Removal                                                              Page 2 of 3
428.0003 Federal Removal
        Case 4:21-cv-00964 Document 1 Filed on 03/25/21 in TXSD Page 3 of 3




                                     CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the above and foregoing has been forwarded

via CM/ECF, on this 25th day of March, 2021, to the following recipients:

         Chris R. Miltenberger
         1360 N. White Chapel, Suite 200
         Southlake, Texas 76092
         Tel: 817-416-5060
         Fax: 817-416-5062
         chris@crmlawpractice.com

                                                   /s/ Xerxes Martin
                                                   EUGENE XERXES MARTIN, IV




Defendant’s Notice of Removal                                                             Page 3 of 3
428.0003 Federal Removal
